


Amendment to Loan Documents [njr3742481-ex101x1x1.jpg]


THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of March 24,
2020, by and between NEW JERSEY RESOURCES CORPORATION (the “Borrower”), and PNC
BANK, NATIONAL ASSOCIATION (the “Bank”).

BACKGROUND

A. The Borrower has executed and delivered to the Bank (or a predecessor which
is now known by the Bank’s name as set forth above) certain loan documents more
fully described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”).

B. The Borrower and the Bank desire to amend the Loan Documents as provided for
in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Amendments. Certain of the Loan Documents are amended as set forth in Exhibit
A. Any and all references to any Loan Document in any other Loan Document shall
be deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.

2. Representations and Warranties. The Borrower hereby certifies that: (a) all
of its representations and warranties in the Loan Documents, as amended by this
Amendment, are, except as may otherwise be stated in this Amendment, true and
correct as of the date of this Amendment in all material respects, and hereby
ratified and confirmed, (b) no Event of Default or event which, with the passage
of time or the giving of notice or both, would constitute an Event of Default,
exists under any Loan Document which will not be cured by the execution and
effectiveness of this Amendment, (c) no consent, approval, order or
authorization of, or registration or filing with, any third party is required in
connection with the execution, delivery and carrying out of this Amendment
except for (x) consents, if required, that have been obtained and (y)
securities’ filings that will be made, and (d) this Amendment has been duly
authorized, executed and delivered so that it constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms.

3. Miscellaneous.

a. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Upon written request by the other
party (which may be made by electronic mail), any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

b. This Amendment will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective successors and assigns.

c. This Amendment will be governed by the same law that governs the Loan
Documents.

--------------------------------------------------------------------------------



d. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved).

WITNESS the due execution of this Amendment as a document as of the date first
written above.

PNC BANK, NATIONAL ASSOCIATION          By: /s/ Alex
Rolfe                                                Name: Alex Rolfe   Title:
Vice President     NEW JERSEY RESOURCES CORPORATION          By: /s/ Roberto Bel
  Name:  Roberto Bel   Title: Treasurer

- 2 -

--------------------------------------------------------------------------------



EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF MARCH 24, 2020



A. The “Loan Documents” that are the subject of this Amendment include the
following (as amended, restated or otherwise modified):               1.

Letter Agreement, regarding that certain 4-Month $150,000,000 Revolving Line of
Credit Facility, dated as of December 11, 2019 and accepted by the Borrower as
of December 13, 2019 (the “Letter Agreement”); and

              2. $150,000,000 Committed Line of Credit Note dated as of December
13, 2019 (the “Note”).       B.

The Loan Documents are amended as follows:

         

The Expiration Date as defined in the Note, and as incorporated by reference in
the Letter Agreement, is hereby modified as follows: the reference to “April 13,
2020” in such definition is hereby replaced with reference to “July 13, 2020.”

- 3 -

--------------------------------------------------------------------------------